Case: 14-12353   Date Filed: 02/03/2015   Page: 1 of 9


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-12353
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:13-cr-00429-RAL-TBM-1



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

versus

TORY LENARD JAMES,

                                             Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (February 3, 2015)

Before HULL, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 14-12353     Date Filed: 02/03/2015    Page: 2 of 9


      Tory James appeals his conviction for possession of a firearm by a convicted

felon, in violation of 18 U.S.C. § 922(g)(1). Mr. James argues that the district court

erred when it denied his motion to suppress and admitted into evidence the firearm

and ammunition, because the warrant authorizing the search of a recreational

vehicle he rented lacked sufficient facts to establish probable cause. After

reviewing the parties’ briefs and the record, we affirm.

                                          I

      The Sarasota Police Department obtained a warrant to search an RV rented

by Mr. James that was parked at 2420 North Osprey Avenue, Sarasota, Florida.

The police suspected that the occupants of the property were engaging in ongoing

illegal drug activity, and that evidence of such activity could be found inside the

RV. When the police applied for a search warrant, it explained, in an affidavit

signed by Detective Charlie Riffe, a Sarasota police officer and member of the

drug task force, that its request to search the RV was based on information

obtained from a confidential informant, purchases made by the informant on the

property, and the Police Department’s own surveillance of activity occurring at

2420 North Osprey Avenue.

      Specifically, Detective Riffe’s affidavit stated that the Police Department

received information from a confidential informant that led it to believe that illegal

drug activity was occurring at 2420 N. Osprey Avenue. The Police Department


                                          2
              Case: 14-12353     Date Filed: 02/03/2015   Page: 3 of 9


subsequently had its informant visit the location in an attempt to purchase illegal

drugs on three separate occasions. On all three occasions, the informant was

searched by the police before entering 2420 N. Osprey Avenue and “found to be

contraband free.” Following each search, the informant was given cash to complete

the purchases. All three times, the informant exchanged the cash for what the

Police Department’s field tests confirmed contained powder cocaine.             The

informant reported that during one of the purchases, the seller entered into a white

RV parked on the property and returned with what was later identified as cocaine.

After these three purchases, the police conducted surveillance on at least three

separate days and observed several individuals visiting 2420 N. Osprey Avenue for

short periods of time. This conduct, Detective Riffe explained in his affidavit, was

consistent with street drug purchases.

      Based on the information contained in Detective Riffe’s affidavit, a state

court in Sarasota County issued a search warrant for 2420 N. Osprey Avenue,

including a “white recreational vehicle parked in the roa[d] of the residence,” to

look for illegal drugs and drug-related items. When the police searched the RV

pursuant to the warrant, they uncovered a firearm and ammunition. Mr. James had

the only set of keys to the RV and had been renting the vehicle for five to six

months. Mr. James had a prior conviction for a felony and was indicted for being a

felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).


                                          3
              Case: 14-12353     Date Filed: 02/03/2015    Page: 4 of 9


      Before trial, Mr. James filed a motion to suppress evidence of the firearm

and ammunition obtained during the search. He argued that the information

provided by Detective Riffe in his affidavit was insufficient to establish probable

cause to link the RV to the criminal activity suspected at 2420 N. Osprey Avenue.

The district court ruled that Detective Riffe’s affidavit “provide[d] more than

ample facts to justify the issuing magistrate’s conclusion that there was a fair

probability that drugs would be found in the mobile home,” and therefore, denied

Mr. James’ motion to suppress. Mr. James was subsequently convicted by a jury

and sentenced to ten years’ imprisonment.

      Mr. James now appeals his conviction and the district court’s order denying

the motion to suppress the firearm and ammunition obtained from the RV.

Specifically, he argues that Detective Riffe’s affidavit failed to provide a sufficient

basis for the state court to determine there was probable cause to search the RV

located at 2420 N. Osprey Avenue, because “it consisted of bare conclusions and

insufficient information.” We disagree.

                                          II

      We review a district court’s denial of a motion to suppress evidence under a

mixed standard of review. United States v. Jimenez, 224 F.3d 1243, 1247 (11th Cir.

2000). The district court’s factual findings are reviewed for clear error, while legal




                                          4
              Case: 14-12353     Date Filed: 02/03/2015   Page: 5 of 9


conclusions, including whether the issuance of a search warrant was based on

sufficient evidence, are reviewed de novo. See id.

      “To obtain a [search] warrant, [the] police must establish probable cause to

conclude that there is a fair probability that contraband or evidence of a crime will

be found in a particular place.” United States v. Gibson, 708 F.3d 1256, 1278 (11th

Cir. 2013) (internal quotations omitted). Probable cause can be established by a

police officer’s affidavit and “exists when the totality of the circumstances allow a

conclusion that there is a fair probability of finding contraband or evidence at a

particular location.” United States v. Brundidge, 170 F.3d 1350, 1352 (11th Cir.

1999). It is “a fluid concept – turning on the assessment of probabilities in

particular factual contexts.” Illinois v. Gates, 462 U.S. 213, 232 (1983). For an

officer’s affidavit to support probable cause, it cannot be “a mere conclusory

statement that gives the magistrate [judge] virtually no basis at all for making

judgment regarding probable cause,” but rather “must provide the magistrate

[judge] with a substantial basis for [making that judgment].” Id. at 239.

      The state court reviewed Detective Riffe’s affidavit and found it contained

sufficient information to establish probable cause to search the RV for evidence of

illegal drug activity. The district court agreed. It found that the informant’s report

indicating that the individual who sold him the drugs at 2420 N. Osprey Avenue

“retrieved the narcotics from a camper/small recreational vehicle[,] which [was]


                                          5
                 Case: 14-12353   Date Filed: 02/03/2015   Page: 6 of 9


parked on the property,” “provided more than ample facts to justify the issuing

magistrate’s conclusion that there was a fair probability that drugs would be found

in the mobile home.” We agree and reject Mr. James’ attacks on the sufficiency of

the affidavit.

       First, he argues that Detective Riffe’s opinion that the frequency and brevity

of visits to 2420 N. Osprey Avenue “were consistent with street drug sales” is the

kind of conclusory statement that the Supreme Court in Gates held was insufficient

to establish probable cause. See Gates, 462 U.S. at 239. We need not address

whether Detective Riffe’s opinion would alone be sufficient to establish probable

cause, because we look at “the totality of the circumstances” when determining

whether there is probable cause. See Brundidge, 170 F.3d at 1352. See also United

States v. Sweeting, 933 F.2d 962, 964-65 (11th Cir. 1991) (finding that an officer’s

observations of suspected criminal activity of the scene and property during

surveillance, which was corroborated by an informant’s tips, was sufficient to

establish probable cause to obtain a search warrant of the property). Viewing

Detective Riffe’s observation in conjunction with information set forth in the

affidavit, we find there were sufficient facts alleged to establish probable cause.

       Second, Mr. James attacks the informant’s description of the RV. He claims

that the affidavit was confusing and ambiguous because it referred to the RV as “a

camper/small recreational vehicle” instead of referring to it as a mobile home. We


                                          6
                  Case: 14-12353     Date Filed: 02/03/2015   Page: 7 of 9


find this argument has little merit. Although Detective Riffe’s affidavit could have

described the RV in more detail, it did state that the vehicle in question was a white

“camper/small recreational vehicle parked on the property” that “ha[d] grey trim

and a door located on the west side of the trailer” with “two (2) windows on the

west side and one (1) window facing directly south.” Mr. James argues there was

confusion because of the affidavit’s description of the RV, but there was only one

mobile home or RV on the property. He does not state why “recreational vehicle”

is an improper description of the vehicle. He also does not contend that the police

searched the wrong vehicle or that there was any confusion as to which vehicle the

warrant referred to. We cannot conclude that the affidavit’s description of the RV

was so deficient as to render it insufficient to establish probable cause. See United

States v. Weinstein, 762 F.2d 1522, 1532 (11th Cir. 1985) (internal quotations

omitted) (“A warrant’s description of the place to be searched . . . need only

describe the place to be searched with sufficient particularity to direct the searcher

. . .”).

           In a related argument, Mr. James also asserts that the affidavit’s description

of the RV was deficient because it failed to provide any information about the

RV’s contents. We are not persuaded. Nothing in Fourth Amendment law requires

that the police, before obtaining a search warrant for a structure or vehicle have

first entered the structure or vehicle.


                                              7
              Case: 14-12353     Date Filed: 02/03/2015   Page: 8 of 9


      Third, Mr. James argues the affidavit was deficient because it failed to state

whether the informant entered the RV or identified any other occupants of the

mobile home or premise, other than the individual who sold him the drugs. We

agree with the district court that the affidavit was likely silent on this matter,

because the informant did not enter the RV and/or saw no other individuals during

the sale. Regardless of whether the informant entered the RV or could identify

other individuals who went inside, we find the facts alleged in the affidavit as a

whole were sufficient to establish probable cause that evidence of the criminal

activity would likely be found in the RV. See Weinstein, 762 F.2d at 1532.

      After reviewing Detective Riffe’s affidavit and considering the “totality of

the circumstances” described in it, we agree with the state court and the district

court that there was “a fair probability of finding contraband or evidence” in the

RV parked at 2420 N. Osprey Avenue. See Brundidge, 170 F.3d at 1352. See also

Gates, 462 U.S at 239. We conclude, therefore, that the district court did not err in

admitting the firearm and ammunition into evidence.

                                         III

      We affirm the district court’s order denying Mr. James’ motion to suppress

the firearm and ammunition found in the RV. Mr. James’ conviction is, therefore,

affirmed.




                                         8
     Case: 14-12353   Date Filed: 02/03/2015   Page: 9 of 9


AFFIRMED.




                              9